Citation Nr: 1126112	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-50 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right thumb disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a right wrist disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a higher initial disability evaluation for lumbar spine degenerative disc disease (low back disability), rated 10 percent disabling.

5.  Entitlement to a higher initial disability evaluation for a low back disability, currently evaluated as 10 percent disabling.  

6.  Entitlement to a higher initial disability evaluation for left knee supapatellar effusion (left knee disability), rated 10 percent disabling.

7.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling.

8.  Entitlement to an initial compensable disability evaluation for sleep apnea.

9.  Entitlement to an initial compensable disability evaluation for allergic rhinitis.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1993 to April 1995 and from November 2000 to April 2008, including service in Iraq from March to July 2003 and from July 2004 to May 2005 and in Kuwait from August 2006 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, reasonably raised by his March 2008 statement and a November 2008 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board acknowledges receipt of May 2010 and June 2010 medical evidence from the Veteran, relating to low back, right knee, left knee, sleep apnea and PTSD claims.  These submissions were not accompanied by a waiver of the Veteran's procedural right to initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  

The Board finds that a remand for AOJ consideration of this evidence in the first instance is unnecessary with respect to the right knee claim because, as will be discussed below, the full benefit sought on appeal is granted herein.  Further, while the May 2010 submission is relevant to the sleep apnea claim, this evidence duplicates medical findings and opinions considered by the AOJ, prior to certification to the Board; therefore, with respect to this claim, the Veteran is not prejudiced by the Board considering the medical evidence in the first instance.  Conversely, the May 2010 and June 2010 medical submissions are relevant to the Veteran's higher initial rating claims for a low back disability, since May 7, 2010, a left knee disability and PTSD; however, the Board herein remands these claims for additional development, eliminating any possible prejudice to the Veteran that might arise from the Board considering this evidence in the first instance.  

The Board addresses the Veteran's (I) service connection claims for right thumb and wrist disabilities, both to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317; (II) higher initial Evaluations for a low back disability, currently evaluated as 40 percent disabling (i.e. since May 7, 2010) a left knee disability, rated 10 percent disabling, and for PTSD, rated 30 percent disabling;  and the assignment of a TDIU, in the REMAND portion of the decision below, and the matters are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence of record relates right knee posttraumatic residual degenerative joint disease with retropatellar pain to the Veteran's active service.  

2.  From April 3, 2008, to May 6, 2010, considering the Veteran's pain and corresponding functional impairment, his low back disability was productive of forward flexion of the thoracolumbar spine that was greater than 30 degrees but not greater than 60 degrees, and did not result in forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis.   

3.  Since May 7, 2010, considering the Veteran's pain and corresponding functional impairment, his low back disability has been productive of at least forward flexion of the thoracolumbar spine to 30 degrees or less.  

4.  Since May 7, 2010, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve. 

5.  Since May 7, 2010, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve. 

6.  Since April 3, 2008, the medical evidence of record indicates the Veteran has loss of erectile power related to his low back disability, but no deformity of the penis has been documented.

7.  Since April 3, 2008, the Veteran's sleep apnea has required the usage of a continuous airway pressure (CPAP) machine, but has not cause chronic respiratory failure with carbon dioxide retention or cor pulmonale or a tracheostomy.  

8.  Since April 3, 2008, the Veteran's allergic rhinitis has resulted in boggy nasal turbinates and has not resulted in nasal polyps, obstruction of 50 percent or more in both passages or total obstruction in one passage.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee posttraumatic residual degenerative joint disease with retropatellar pain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  From April 3, 2008, to May 6, 2010, the criteria for an initial 20 percent disability evaluation, but no more, for a low back disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

3.  Since May 7, 2010, the criteria for an initial 40 percent disability evaluation for a low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-4243 (2010).

4.  Since May 7, 2010, the criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

5.  Since May 7, 2010, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

6.  Entitlement to a special monthly compensation, at a rate provided by 38 U.S.C.A. § 1114(k) (West 2002), for loss of a creative organ is established.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.350(a)(1), 4.115b, Diagnostic Code 7522 (2010).  

7.  Since April 3, 2008, the criteria for an initial 50 percent disability evaluation, but no more, for sleep apnea are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2010).

8.  The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6522 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the Board is granting his service connection for right knee disability, any deficiency regarding notice of the basis for a prior final denial of a claim, no discussion of VA's duty to notify or assist is necessary.

As to the Veteran's claim seeking higher initial evaluations for a low back disability, sleep apnea and allergic rhinitis, the initiating claims were granted.  As the Veteran's present appeal relates to the downstream issues of the assigned disability evaluations, the notice provisions of 38 U.S.C.A. § 5103 are not applicable.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records have been obtained.  The Veteran has also been provided appropriate VA examinations and he has not identified or suggested any additional records VA should seek to obtain on his behalf.  Further, the Veteran has declined a hearing related to his respective claims.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Right Knee Service Connection Claim 

The Veteran seeks service connection for a right knee disability.  Specifically, he maintains that while on in-service he sustained a right knee injury, that right knee symptomatology (i.e. pain) had its onset in-service and has persisted since separation.  This forms the basis of the Veteran's service connection claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Initially, the Board finds sufficient evidence that the Veteran has diagnosed right knee posttraumatic residual degenerative joint disease with retropatellar pain.  "Conclusion," Private Report of Consultation and Examination, May 7, 2010.  As such, the analysis to follow will center on whether there is any relationship between this current disorder and the Veteran's active service.  

While an October 2007 post-deployment examination only noted a clinical abnormality associated with his left knee, August 2001 and October 2001 service treatment records document the Veteran's approximate one year history of right knee pain and his diagnosis with shin splints and mild patellofemoral pain syndrome (PFS).  Moreover, an October 2007 service treatment record confirms that the Veteran had limited right knee range of motion due to pain.  

In August 2008 the Veteran was afforded a VA examination.  At the examination, the Veteran detailed his account of in-service injury and in- and post-service symptomatology.  While radiological findings revealed no abnormalities, the VA examiner diagnosed mild right knee pain.  Ultimately, the examiner stated that the Veteran's right knee pain "should improve" with relevant left knee treatment.  

Also of record is a private May 2010 private examination report.  The physician reported the Veteran's account of in- and post-service right knee symptomatology and post-service treatment.  Upon detailing current examination findings, the private physician diagnosed right knee posttraumatic residual degenerative joint disease with retropatellar pain.  Then, citing the Veteran's account of symptoms and relevant medical evidence, the private physician opined that the Veteran's currently diagnosed right knee condition was likely caused by his military service.  

The Board finds that the Veteran's account of in-service trauma and continuous post-service symptomatology is competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In reaching this determination, the Board notes that the Veteran's account of in-service treatment and symptoms is generally supported by his service treatment records and statements made solely for the purpose of obtaining medical treatment.  The Board finds that together these factors make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record tend to weigh in favor of the Veteran's claim.  The May 2010 private physician's opinion, relating his current right knee diagnosis to military service, clearly reflects (I) acceptance of the Veteran's competent and credible account of in-service injury and symptomatology, (II) consideration and analysis of pertinent medical evidence; and (III) the physician's medical expertise.  Thus, the Board finds the opinion to have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Additionally, while not diagnosing a condition other than pain, the August 2008 VA examiner's opinion, at least arguably, opines that the Veteran's right knee condition is secondary to his service connected left knee disability.  Essentially, both opinions provide competent and credible medical evidence tending to support the Veteran's claim.  As such, the evidence confirms the Veteran's diagnosis with a current right knee disability and his in-service right knee treatment.  The Veteran has also provided a competent and credible account of right knee symptoms and the most probative medical evidence links the right knee disability to service.  Thus, service connection is warranted for right knee arthritis.  

Increased Rating Claims

The Veteran presently seeks a higher initial disability evaluation for a low back disability, rated 10 percent disabling, and respective initial compensable disability evaluations for sleep apnea and allergic rhinitis.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to November 17, 2003.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board finds the Veteran's consistent and credible account of right knee, low back, sleep apnea and allergic rhinitis symptomatology to be competent and credible.  See Buchanan and Jandreau, both supra.  Thus, in reviewing the respective claims without question his account as to these matters have been reviewed and considered.  

Low Back Disability

A February 2009 rating action granted service connection for a low back disability and assigned an initial 10 percent disability evaluation, effective April 3, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under this Diagnostic Code provision, unless there is intervertebral disc syndrome, the disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm and guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

Where there is evidence of intervertebral disc syndrome, the disability may also be rated based upon incapacitating episodes where incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an 'incapacitating episode' as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The evidence of record also includes a May 2010 private examination report.  The private physician noted that the Veteran's low back symptoms included pain and spasms, with flexion and extension exacerbating these symptoms.  On examination, the Veteran had (I) forward flexion to 20 degrees and (II) backward extension to 10 degrees; (III) no bilateral flexion; and (IV) no bilateral rotation, with pain reported on each test.  The private physician indicated that bilateral the Veteran's lower extremities presented sub-optimal reflexes.  Further, bilaterally, straight leg raising and sciatic stretching caused "exquisite pain."  

	Prior to May 7, 2010

For the entire period prior to May 7, 2010, the Board finds that the evidence of record indicates that the criteria for a 20 percent disability evaluation, and no more, are met for the Veteran's low back disability.  At his August 2008 VA examination, range of motion testing revealed forward flexion to 90 degrees.  The examination, however, disclosed that the Veteran had pain-free low back (I) forward flexion to 40 degrees; (II) backward extension to 10 degrees; (III) bilateral flexion to 10 degrees; and (IV) bilateral rotation to 10 degrees; however, repetitive testing resulting in no additional pain, fatigue, weakness, lack of endurance or loss of motion.  Significantly, although the Veteran reported experiencing pain on motion, his motion was not limited to 30 degrees or less, even considering functional loss due to pain, nor is there evidence of any diagnosis of ankylosis.  Further, aside from tenderness, pain on motion and left side guarding, the examiner indicated there was no evidence of low back spasm, atrophy, weakness, any need of an assistive device to walk or any incapacitating episode in the past 12 months.  These findings considered with all other evidence of record, to include the Veteran's lay statements, indicate prior to May 7, 2010, the a 20 percent disability evaluation, and no more, is warranted for the Veteran's low back disability, under Diagnostic Code 5237.  

      On and After May 7, 2010

After reviewing the evidence of record, the Board finds, at this time, the criteria for a 40 percent disability evaluation are warranted for the Veteran's low back disability.  The May 7, 2010 private examination reports the Veteran's account of low back symptoms, including pain and spasms, and the limited success of his current treatment plan.  Further, the private physician reported that the Veteran's low back pain prevented lateral flexion and rotation, bilaterally, but forward flexion was noted as being limited to 20 degrees and backward extension to 10 degrees.  Nevertheless, there continues to be no evidence of any diagnosis of ankylosis of the low back.  Accordingly, the evidence warrants at least a 40 percent rating based on limitation of motion due to pain.  Nonetheless, for the reasons discussed previously, the Board remands the Veteran's claim seeking a higher initial disability evaluation for a low back disability, since May 7, 2010.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by an adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain due to the Veteran's service connected low back disability are contemplated in the 20 percent and 40 percent ratings assigned for the respective periods.  There is no indication that pain, due to disability of the lower spine, causes, or has caused, a functional loss greater than that contemplated by the 20 percent and 40 percent ratings assigned for the respective periods.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  In fact, the August 2008 VA examination specifically reported the ranges of motion, taking into account only pain-free motion.   

Similarly, the Board finds that the disorder does not meet the criteria for intervertebral disc syndrome.  Rating the condition under Diagnostic Code 5243, the Board notes there is no medical evidence of any incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Further the August 2008 VA examination report specifically noted that the Veteran had not demonstrated the symptoms such to warrant a compensable rating for intervertebral disc syndrome.  Moreover, the Board finds that the record is void of any indication that the Veteran remained in bed for any extended period of time due to his back pain, or was prescribed such treatment by a medical doctor; therefore, a higher rating under this code is not warranted.

In summation, the Veteran is entitled to a 20 percent disability evaluation, prior to May 7, 2010 and at least a 40 percent disability evaluation, on and after May 7, 2010, as the relevant evidence reflects that these ratings most closely approximate the Veteran's low back disability picture during the respective periods.  

      Other Considerations

Additionally, the revised regulations also mandate that consideration be given to any associated objective neurologic abnormalities (in addition to orthopedic manifestation), including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Bilateral Lower Extremity Neuropathy

Based on the evidence of record, the Board finds that, on and after May 7, 2010, the Veteran is entitled to respective 10 percent disability evaluations for right and left lower extremity neuropathy.  

Prior to May 7, 2010, there is no lay or medical evidence showing that the Veteran had any lower extremity neurological symptoms.  In fact, a May 7, 2010 private examination report is the first evidence of record that the Veteran presented any abnormal lower extremity neurological findings or that he made any complaints of such symptoms.  Further, the private physician related these symptoms to his low back disability.  Thus, resolving any reasonable doubt in his favor, the Board finds that he is entitled to separate disability evaluations for right and left low extremity neuropathy, but no earlier than May 7, 2010.  See 38 C.F.R. § 3.400.  

As the evidence of record indicates the Veteran's neuropathy is associated with his low extremities, the disability is most accurately rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to sciatic nerve impairment.  Under this rating code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating assigned for moderate incomplete paralysis of the sciatic nerve.  The regulation also notes that sciatic nerve impairment characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain at time excruciating, is to be rating on the same scale with a maximum equal to moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

Since May 7, 2010, the Veteran's complaints of lower extremity neuropathy have remained fairly consistent and, given the other evidence of record, the Board finds that he Veteran entitled to respective 10 percent disability evaluations, and no more, for right and left lower extremity neuropathy.  The May 2010 private examination report specifically notes sub-optimal right and left lower extremity reflex findings and pain.  Nonetheless, there is no evidence the Veteran required any assistive device to ambulate or that neuropathy of either lower extremity has resulted in muscle atrophy or any loss of sensation.  Accordingly, the Board finds that the Veteran's right and left lower extremity neuropathy are not of such a severity as warrant classification as moderate, and the respective conditions are best characterized as mild in nature.  Thus, the criteria for respective 10 percent disability evaluations, but no more, for right and left lower extremity neuropathy are met, on and after May 7, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Erectile Dysfunction

The Board also finds that the evidence of record sufficiently establishes the Veteran's entitlement to a separate disability rating for erectile dysfunction, as secondary to a low back disability.  The first medical evidence of record diagnosing the Veteran with erectile dysfunction is found in the August 2008 VA examination report, and at this time, the examiner specifically related the condition to the diagnosed low back disability.  Moreover, while the evidence medical evidence of record, to include a January 2009 VA treatment record, documents the Veteran's treatment for this condition, there is no medical evidence of record disassociating this symptom from the Veteran's service connection low back disability or noting any deformity of the penis.  Thus, the Board finds that the evidence sufficiently establishes the Veteran's entitlement to a separate disability rating for erectile dysfunction, as secondary to a low back disability.

The appropriate Diagnostic Code to rate the Veteran's erectile dysfunction is 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides a 20 percent rating only if there is deformity of the penis with loss of erectile power.  Diagnostic Code 7522 also instructs that when evaluating a claim of this nature entitlement to special monthly compensation (SMC) should also be considered.  38 C.F.R. § 4.115b, Diagnostic Code 7522, Footnote 1.

Based on the evidence of record, the Board finds that only the criteria for a noncompensable rating for erectile dysfunction have been met.  As has been previously outlined, a 20 percent rating, the only rating available under Diagnostic Code 7522, is only warranted when there is evidence of both a deformity of the penis and loss of erectile power, but there is no evidence of any deformity of the Veteran's penis, nor does he contend otherwise.  Therefore, the criteria for a compensable evaluation under this applicable regulation are not met.  This being the case, the Veteran is entitled to SMC for loss of use of a creative organ, at the rate provided by 38 U.S.C.A. § 1114(k).  See 38 C.F.R. §§ 3.350(a), 4.115b, Diagnostic Code 7522, Footnote 1.

The Board further finds that the effective date for the award of this benefit is April 3, 2008.  VA received the Veteran's claim prior to his separation from service April 2008 (i.e. within the presumptive period) and given the presence of low back symptoms prior to this date, the Board resolving all reasonable doubt in his favor finds that condition has been present since he filed he service connection claim.  Therefore, the Board finds April 3, 2008, the date following his separation from service, is the proper effective date.  See 38 C.F.R. § 3.400.

Sleep Apnea

The February 2009 rating action granted the Veteran service connection for sleep apnea and assigned a noncompensable disability evaluation, effective April 3, 2008, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847.

Under the provisions of Diagnostic Code 6847, a 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a CPAP machine.  The highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy is required. 

The Veteran was provided a September 2008 VA examination.  At this time, the examiner noted that the Veteran required the usage of a continuous airway pressure (CPAP) machine and that such was provided in-service; however, the Veteran reported that he could not "tolerate" using the machine.  During the examination, the Veteran denied, and the examiner indicated no evidence of, respiratory failure, hemoptysis, orthopnea, paroxysmal nocturnal dyspnea, relevant hospitalization or surgery, benign/malignant neoplasm(s) or any respiratory abnormalities.  The examiner, citing the Veteran's account of symptomatology, relevant medical evidence, current examination findings and pertinent medical expertise, characterized the Veteran's sleep disorder/sleep apnea as mild.  

Similarly, a May 2010 private examination report details the Veteran's extensive medical examination and treatment history related to his sleep apnea.  The examiner reiterates that he required the usage of a CPAP machine to control his sleep apnea and opined that such treatment was the appropriate method to manage the condition, given the noted severity, extent and etiology of the condition.  

Based on the evidence of record, since April 3, 2008, the criteria for an initial 50 percent disability evaluation, and no more, for sleep apnea have been met.  The Board acknowledges that the Veteran reported not using a CPAP machine at his September 2008 VA examination; however, the examiner indicated such was required to manage the condition.  Further, in the May 2008 private examination report, the private physician specifically indicated that the Veteran, in fact, utilized a CPAP machine.  Nonetheless, the medical evidence of record does not indicate, nor does the Veteran contend, that sleep apnea has resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale or a tracheostomy.  Thus, the Board finds that, since April 3, 2008, the criteria for an initial 50 percent disability evaluation, but no more, for sleep apnea are met.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  

Allergic Rhinitis

The February 2009 rating action granted service connection for allergic rhinitis and assigned an initial noncompensable disability evaluation, effective April 3, 2008, pursuant to 38 C.F.R. § 4.97, Diagnostic 6522.  

Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  There is no higher schedular rating. 

A service connection claim for allergic rhinitis was initiated by an September 2008 VA examination.  During the examination, the Veteran reported a long history of mild allergic rhinitis that he treated with a variety of over-the-counter medications.  The examiner noted that there was no evidence of any sinusitis during the past 12-month period.  A physical examination revealed normal nasal vestibule, boggy turbinates, no nasal obstruction(s) or polyps, a normal nasal septum and normal sinuses.  

Based on the evidence of record, medical and lay, the Board finds that an initial compensable disability evaluation for allergic rhinitis is not warranted at any time during the period under review.  Without question, the Board has considered the Veteran's competent and credible account of symptomatology; however, he has made no assertion that both of his nasal passages have been obstructed 50 percent or more or that any one nasal passage has been completely obstructed.  Further, he has not contended that he has ever had nasal polyps.  Significantly, the only medical evidence generated during the period under review specifically noted the absence of any nasal polyps or nasal obstructions, with the only relevant symptom being boggy nasal turbinates.  In sum, both the medical and lay evidence of record indicate that since April 3, 2008, the Veteran's allergic rhinitis has not met the criteria for a compensable disability evaluation.  Thus, the Veteran's claim is denied.  

Extra Schedular Consideration

The Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's respective low back, sleep apnea and allergic rhinitis disabilities.  There is evidence that the Veteran's respective conditions are productive of some painful motion, impaired sleep and breathing difficulties, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's respective disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for right knee posttraumatic residual degenerative joint disease with retropatellar pain is granted.  

From April 2, 2008, to May 6, 2010, an initial 20 percent disability evaluation, and no more, for a low back disability is granted, subject to the laws and regulations governing the awards of monetary compensation.

Effective May 7, 2010, an initial 40 percent disability evaluation, and no more, for a low back disability is granted, subject to the laws and regulations governing the awards of monetary compensation.

A 10 percent disability evaluation, and no more, for right lower extremity lower extremity neuropathy, effective May 7, 2010, is granted, subject to the laws and regulations governing the awards of monetary compensation.

A 10 percent disability evaluation, and no more, for left lower extremity lower extremity neuropathy, effective May 7, 2010, is granted, subject to the laws and regulations governing the awards of monetary compensation.

Effective April 3, 2008, special monthly compensation for loss of use of a creative organ, due to erectile dysfunction, secondary to a low back disability, is granted, subject to the laws and regulations governing the awards of monetary compensation.  

An initial 50 percent disability evaluation, and no more, for sleep apnea is granted, subject to the laws and regulations governing the awards of monetary compensation.  

An initial compensable disability evaluation for allergic rhinitis is denied.  

REMAND

In this decision, the Board finds that effective May 7, 2010, the Veteran's low back disability warrants a 40 percent rating.  however, the Board finds that additional development is necessary before a final adjudication of this matter any be undertaken.  Initially, the Veteran submitted, directly to the Board, relevant evidence without a waiver of initial agency of original jurisdiction (AOJ) consideration in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  Further, this evidence suggests that the Veteran's low back disability has increased in severity since his most recent August 2008 VA examination.  As such, the Board has no discretion and must remand a claim seeking entitlement to a higher initial disability evaluation for a low back disability, rated 40 percent disabling, since May 7, 2010, to allow initial consideration of this evidence by the AOJ and to provide the Veteran an appropriate examination.  Id.; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran also seeks service connection for right thumb and right wrist disabilities.  The evidence reflects the Veteran's competent account of in- and post-service symptomatology (i.e. pain and stiffness).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, service treatment records confirm treatment for right wrist and thumb conditions.  Although no clinical abnormalities were found at his August 2008 VA examination, the Veteran is a Persian Gulf Veteran, as defined in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Thus, service connection may be warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The August 2008 VA examiner(s) did not provide any opinion related to this theory of entitlement and the Board must remand the respective claims to obtain additional VA examination and/or opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, the Veteran has submitted a May 2010 statement indicating the severity of his left knee disability has worsened since the most recent August 2008 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left knee condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board has no discretion and must remand this claim.  

The evidence suggests that the Veteran receives regular treatment related to his PTSD, low back, left knee, right thumb and right wrist conditions.  Pertinent records of his VA care, however, since February 2009, have not been associated with the claims folder.  What is more, the record suggests that he receives regular private treatment for the aforementioned conditions, but only March 2009 and May 2010 records submitted by the Veteran has been made of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims.

In light of the likely outstanding records, the Board finds that the November 2008 VA examination does not provide a basis to make a fully informed evaluation of the Veteran's psychiatric condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Consequently, the Board is without discretion and must remand the claim to obtain additional evidence and opinion.  

In light of Rice and Board's remand of the service connection claims for right thumb and right wrist conditions and the higher initial disability evaluation claims for PTSD, low back and left knee, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  

2.  The RO should ask the Veteran to identify all sources of private treatment or evaluation for his right thumb, right wrist, low back, left knee and psychiatric conditions, to include P. Yocom, D.C. and W. Anderson, Psy.D., and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO should then associate with the claims file any treatment records identified by the Veteran

3.  The RO must request copies of the Veteran's outstanding his right thumb, right wrist, low back, left knee and psychiatric VA treatment and/or hospitalization records, since February 2009.  Any negative response should be in writing, and associated with the claims file.

4.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of right thumb and/or right wrist disability.  He should be provided an appropriate amount of time to submit this lay evidence. 

5.  Then afford the Veteran an appropriate VA examination to determine the nature, etiology and onset of the claimed right thumb and right wrist pain.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the disorder, including the Veteran's account of symptoms and the relevant medical evidence of record.

Based on the examination results, the examiner should indicate whether it is at least as likely as not that the Veteran has (I) right thumb and (II) right wrist disability that can be attributed to a known clinical diagnosis.  If the examiner concludes that he has such a diagnosed disability, the examiner must state whether it is at least as likely as not that the condition is related to or had its onset in service.  

In offering this assessment, it is imperative that the examiner address the Veteran's lay assertions regarding the onset and continuity of his symptoms.

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

5.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back and left knee disabilities.  The claims file must be made available to and reviewed by the respective examiners with such review noted in the examination report.  The examiner shall record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  Thereafter, the respective examiner should respond to the following:

Low Back:  The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, to include a description of any symptomatology.

Left Knee:  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

Both Examiners:  Each examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service (I) low back disability, (II) bilateral lower extremity neuropathy, (III) posttraumatic stress disorder (PTSD), (IV) left knee disability, (IV) right knee disability, (V) sleep apnea, (VI) allergic rhinitis; (VII) erectile dysfunction and/or any additional disorder(s) for which service connection has been granted, alone or together, render him unable to secure or follow substantially gainful occupation.  

All necessary tests and studies should be conducted and associated with the claims file.  A complete rationale for any opinion expressed shall be provided.

6.  The afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner is directed to report all pertinent findings and estimate the Veteran's GAF score and comment on his social and occupational impairment related to his psychiatric disability.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service (I) low back disability, (II) bilateral lower extremity neuropathy, (III) posttraumatic stress disorder (PTSD), (IV) left knee disability, (IV) right knee disability, (V) sleep apnea, (VI) allergic rhinitis; (VII) erectile dysfunction and/or any additional disorder(s) for which service connection has been granted, alone or together, render him unable to secure or follow substantially gainful occupation.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

7.  Then readjudicate the matters on appeal, to include the issue of TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


